DETAILED ACTION
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.
 
3.         Claims 1-9, 11-13, 20-26 are pending in this application.

Claim Rejections - 35 USC § 112
4.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.       Claims 1-9, 11-13, 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, the claim’s 1 limitation recited “an operable member indicating mobile terminal and operable by a user to facilitate establishing communication between the wireless communication interface and a mobile terminals”. These claim limitations are not clear to the examiner. Particularly, the claim limitation recited “a mobile terminals” in line 5 is not clearly defined, because the claim limitation “a mobile terminals” of line 5 can be interpreted as multiple  mobile terminals or it is a similar to “mobile terminal” recited in the line 3. Examiner has reviewed the original filed specification information and paras. 0031, 0037, 0039, 0083 & at least fig. 1, elements 105, 101 which explicitly suggested that two different devices i.e. a mobile terminal 105 and image processing apparatus 101 (i.e. MFP/printer) have been establishing communication with each by a user, but they (at least paras. 0031, 0037, 0039, 0083) do not clearly defined as in the claim 1 reciting “a mobile terminals” in line 5, so creates confusion and clarity issues. Thus, the scope of the claim limitations are unable to be determined, which render the scope of the claim indefinite, because the claim limitations do not provide explicitly the exact function of the claim limitations. 
             However, for examination purpose, examiner would interpret the above claim limitations “a mobile terminals” of line 5 as the similar/same “mobile terminal” recited in line 3.  

            As to claim 20, the claim’s 20 limitation recited “a non-transitory computer-readable storage medium that stores a program for causing a computer to execute a control method for an image processing apparatus including a wireless communication interface configured to wirelessly communicate with a mobile terminal, an operable member indicating mobile terminal and operable by a user to facilitate establishing communication between the wireless communication-4-Amendment for Application No.: 16/392,175 Attorney Docket: 10193319US01interface and a mobile terminal”. These claim limitations are not clear to the examiner. Particularly, the claim limitation recited “a mobile terminal” in line 8 is not clearly defined, because the claim limitation “a mobile terminal” of line 8 can be interpreted as different  a mobile terminal or it is a similar to “mobile terminal” recited in the lines 4-5. Examiner has reviewed the original filed specification information and paras. 0031, 0037, 0039, 0083 & at least fig. 1, elements 105, 101 which explicitly suggested that two different devices i.e. a mobile terminal 105 and image processing apparatus 101 (i.e. MFP/printer) have been establishing communication with each by a user, but they (at least paras. 0031, 0037, 0039, 0083) do not clearly defined as in the claim 20 reciting “a mobile terminal” in line 8, so creates confusion and clarity issues. Thus, the scope of the claim limitations are unable to be determined, which render the scope of the claim indefinite, because the claim limitations do not provide explicitly the exact function of the claim limitations.
              However, for examination purpose, examiner would interpret the above claim limitations “a mobile terminal” of line 8 as the similar/same “mobile terminal” recited in lines 4-5.   

            As to claim 21, the claim’s 21 limitation recited “an operable member indicating mobile terminal and operable by a user to facilitate establishing communication between the wireless communication interface and a mobile terminals”. These claim limitations are not clear to the examiner. Particularly, the claim the mobile terminals” in line 7 is not clearly defined and has lack of antecedent basis issue, and because the claim limitation “the mobile terminals” of line 7 can be interpreted as multiple  mobile terminals or it is a similar to “mobile terminal” recited in the line 2. Examiner has reviewed the original filed specification information and paras. 0031, 0037, 0039, 0083 & at least fig. 1, elements 105, 101 which explicitly suggested that two different devices i.e. a mobile terminal 105 and image processing apparatus 101 (i.e. MFP/printer) have been establishing communication with each by a user, but they (at least paras. 0031, 0037, 0039, 0083) do not clearly defined as in the claim 21 reciting “the mobile terminals” in line 7, so creates confusion and clarity issues. Thus, the scope of the claim limitations are unable to be determined, which render the scope of the claim indefinite, because the claim limitations do not provide explicitly the exact function of the claim limitations. 
             However, for examination purpose, examiner would interpret the above claim limitations “the mobile terminals” of line 7 as the similar/same “mobile terminal” recited in line 3. 
            Claims 2-9, 11-13, 22-26 depend either directly or indirectly from claim 1 and are therefore rejected for depending from a rejected base claim and for not overcoming the rejection of the base claim.   

Claim Rejections - 35 USC § 102
6.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7.        Claims 1-9, 20-21, 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki, US Pub 2008/0240827.
            As to claims 1, 20 [independent], Yamazaki teaches an image processing apparatus comprising [fig. 1, element 2; abstract, 0036]: 
              a wireless communication interface [fig. 3, element 15; 0039]; 
              an operable member indicating mobile terminal [fig. 1, elements 1, 3; 0036-0037] and operable by a user to facilitate establishing communication between the wireless communication interface and a mobile terminals [fig. 1, elements 1, 3 & fig. 12; 0036-0037 & 0062-0063 Yamazaki teaches that the when user pressed the button 22 or 44, the IrDA unit 15 start to communicate with at least the mobile device 3]; 
              a light emitting element [fig. 7a-c, elements “LEDs”; 0043], configured to emit light [fig. 7a-c, elements “LEDs” & fig. 16a-c; 0043, 0069  Yamazaki teaches that the light emitting elements (LEDs) and other functional buttons 22, 44 are located on same panel to emit light] and positioned about the operable member [fig. 5, steps 7-8 & figs. 6-7 and figs. 8-10; abstract, 0050, 0052-0054  Yamazaki teaches that the one of the controller 12-13, 15, 20  established the wireless communication with the mobile device 3 (see fig. 8, step 11 & para., 0052) and transmitted the error notification which occurred in the printer 2 during the printing job process to at least the mobile device 3, and in response to the error notification received by the mobile device 3, it (the mobile device 3) displays the error notification (see figs. 9-10)]; and
               at least one controller configured to function as [fig. 3, elements 12-13, 15, 20]:
               a unit configured to cause the light emitting element to emit light in response to occurrence of a predetermined event requiring a predetermined notification of the user [fig. 5, steps 4-6 & figs. 6-7; abstract,  0047-0049  Yamazaki teaches that the one of the controller detected the occurrence of the error in the printer 2 during the printing job process (i.e. the predetermined event), and cause the LED display 15 to display and illuminate LED for the user (blinking/turning on & off that particular LED with respect to the particular types of error, see figs. 6-7)] and to an operation to notify the user to establishing communication between the wireless communication interface and the mobile terminal [fig. 5, step 8 & fig. 12, steps 29-32; 0050, 0062-0063  Yamazaki teaches that the when one of the controller 12-13, 15, 20  detected and established the wireless communication with the at least mobile device 3 within the communication, it is inherently notifying the user of the at least mobile device 3 that the communication has been established and the event/error information would be transmitted to the at least mobile device 3];
              a unit configured to transmit, to a mobile terminal, data that cause the mobile terminal to display the predetermined notification, in a state that the communication between the wireless communication interface and the mobile terminal has been established [fig. 5, steps 7-8 & figs. 6-7 and figs. 8-10; abstract, 0050, 0052-0054  Yamazaki teaches that the one of the controller 12-13, 15, 20  established the wireless communication with  at least the mobile device 3 (see fig. 8, step 11 & para., 0052) and transmitted the error notification which occurred in the printer 2 during the printing job process to the mobile device 3, and in response to the error notification received by the mobile device 3, it (the mobile device 3) displays the error notification (see figs. 9-10)]; and
             a receiving unit [fig. 3, element 15] configured to receive a notification, from the mobile terminal, related to the predetermined events and the predetermined notification, upon establishing the communication between the wireless communication interface and the mobile terminal [figs. 12-13, 21, steps 33 & 47 and fig. 13; 0063,0065  Yamazaki teaches that the printer 2 received the notification regarding the event occurred in the printer 2 from at least the mobile device 3 which indicated that the mobile device 3 has received the notification from the printer 2 related to the event occurred in the printer 2]. 

             As to claim 2 [dependent from claim 1], Yamazaki teaches wherein the at least one controller causes the light emitting element to blink in response to the occurrence of the event [fig. 5, steps 4-6 & figs. 6-7; abstract,  0047-0049  Yamazaki teaches that the one of the controller detected the occurrence of the error in the printer 2 during the printing process (i.e. the predetermined event), and cause the LED display 15 to display and illuminate LED for the user (blinking/turning on & off that particular LED with respect to the particular types of error, see figs. 6-7)].

As to claim 3 [dependent from claim 1], Yamazaki teaches wherein the operable member is a button configured to receive a touch operation [fig. 7a-c, element 22 & fig. 16c, element 44; 0043, 0069  Yamazaki teaches that the when user pressed the button 22 or 44 correspond to the element, the IrDA unit 15 start to communicate with the mobile device 3].

             As to claim 4 [dependent from claim 1], Yamazaki teaches another wireless interface configured to communicate with a device in close proximity [fig. 1, elements 1-2; 0038  Yamazaki teaches that the computer 1 & printer 2 communicates with wireless interface], wherein the another wireless interface transmits, to the mobile terminal, network information for establishing the communication relation between the wireless -2-Amendment for Application No.: 16/392,175 Attorney Docket: 10193319US01 communication interface and the mobile terminal, in response to proximity of the mobile terminal to the image processing apparatus [fig. 1, elements 5-6 & figs. 3-4, elements 15, 29 and figs. 12, 21; 0063  Yamazaki teaches that the printer 2 detected the mobile device 3 in the communication range and attempt to establish the wireless communication using IrDA communication protocol which requires from both the printer 2 & the mobile device 3 to share with each other their network/identification information in order to establish the wireless communication].

              As to claim 5 [dependent from claim 1], Yamazaki teaches wherein the predetermined event is related to a print job, and wherein the predetermined notification is related to the print job [fig. 5, steps 7-8 & figs. 6-7 and figs. 8-10; abstract, 0050, 0052-0054  Yamazaki teaches that the one of the controller 12-13, 15, 20  established the wireless communication with the mobile device 3 (see fig. 8, step 11 & para., 0052) and transmitted the error notification which occurred in the printer 2 during the printing job process to the mobile device 3].              As to claim 6 [dependent from claim 1], Yamazaki teaches wherein the predetermined event is related to an error condition, and wherein the predetermined notification is related to the error condition [fig. 5, steps 7-8 & figs. 6-7 and figs. 8-10; abstract, 0050, 0052-0054  Yamazaki teaches that the one of the controller 12-13, 15, 20  established the wireless communication with the mobile device 3 (see fig. 8, step 11 & para., 0052) and transmitted the error notification which occurred in the printer 2 during the printing job process to the mobile device 3].

            As to claim 7 [dependent from claim 1], Suzuki teaches an additional element [fig. 7a-c, “LEDs” & fig. 16c, elements 44, “LEDs”] associated with a predetermined job type [abstract,  0047-0049  Yamazaki teaches that the one of the controller detected the occurrence of the error in the printer 2 during the printing job process (i.e. the predetermined event), and cause the LED display 15 to display and illuminate the addition element such as various LEDs (i.e. LED(s) 0-3 or “ERR_LED”) shown in fig. 7a-c or 16a-c which is associated with the print job and any error occurred in the printer, the corresponding LED(s) 0-3 or “ERR_LED”, would lit up the corresponding additional or second or multiple key(s) would lit up to display the printer’s status related to the event of the printer]; and 
figs. 6, 7a-c, “LEDs” & fig. 16c, elements 44, “LEDs”; abstract,  0047-0049  Yamazaki teaches that the one of the controller detected the occurrence of any types the error in the printer 2 (please refer fig. 6 for determining types of event/error) during the printing job process (i.e. the predetermined event), and cause the LED display 15 to display and illuminate the additional element such as various LEDs (i.e. LED(s) 0-3 or “ERR_LED”) shown in fig. 7a-c or 16a-c which is associated with the print job and any error occurred in the printer, the corresponding LED(s) 0-3 or “ERR_LED”, would lit up the corresponding additional or second or multiple key(s) would lit up to display the printer’s status related to the event of the printer], 
            wherein the at least one controller causes the additional light emitting element to emit light in a case where event different from the predetermined event and associated with the predetermined job type has occurred [figs. 6, 7a-c, “LEDs” & fig. 16c, elements 44, “LEDs”; abstract,  0047-0049  Yamazaki teaches that the one of the controller detected the occurrence of any types the error in the printer 2 (please refer fig. 6 for determining types of event/error) during the printing job process (i.e. the predetermined event), and cause the LED display 15 to display and illuminate the additional element such as various LEDs (i.e. LED(s) 0-3 or “ERR_LED”) shown in fig. 7a-c or 16a-c which is associated with the print job and any error occurred in the printer, the corresponding LED(s) 0-3 or “ERR_LED”, would lit up the corresponding additional or second or multiple key(s) would lit up to display the printer’s status related to the event of the printer]. 

             As to claim 8 [dependent from claim 1], Yamazaki teaches an another additional operable member associated with a status of the image processing apparatus [figs. 6, 7a-c, “LEDs” & fig. 16c, elements 44, “LEDs”; abstract,  0047-0049  Yamazaki teaches that the one of the controller detected the occurrence of any types the error in the printer 2 (please refer fig. 6 for determining types of event/error) during the printing job process (i.e. the predetermined event), and cause the LED display 15 to display and illuminate the additional element such as various LEDs (i.e. LED(s) 0-3 or “ERR_LED”) shown in fig. 7a-c or 16a-c which is associated with the print job and any error occurred in the printer, the corresponding LED(s) 0-3 or “ERR_LED”, would lit up the corresponding additional or second or multiple key(s) would lit up to display the printer’s status related to the event of the printer]; and 
             an another additional light emitting element, configured to emit light and positioned about the another additional operable member [figs. 6, 7a-c, “LEDs” & fig. 16c, elements 44, “LEDs”; abstract,  0047-0049  Yamazaki teaches that the one of the controller detected the occurrence of any types the error in the printer 2 (please refer fig. 6 for determining types of event/error) during the printing job process (i.e. the predetermined event), and cause the LED display 15 to display and illuminate the additional element such as various LEDs (i.e. LED(s) 0-3 or “ERR_LED”) shown in fig. 7a-c or 16a-c which is associated with the print job and any error occurred in the printer, the corresponding LED(s) 0-3 or “ERR_LED”, would lit up the corresponding additional or second or multiple key(s) would lit up to display the printer’s status related to the event of the printer], 
             wherein the at least one controller causes the another additional light emitting element to emit light in a case where an event associated with the status of the image processing apparatus has occurred [figs. 6, 7a-c, “LEDs” & fig. 16c, elements 44, “LEDs”; abstract,  0047-0049  Yamazaki teaches that the one of the controller detected the occurrence of any types the error in the printer 2 (please refer fig. 6 for determining types of event/error) during the printing job process (i.e. the predetermined event), and cause the LED display 15 to display and illuminate the additional element such as various LEDs (i.e. LED(s) 0-3 or “ERR_LED”) shown in fig. 7a-c or 16a-c which is associated with the print job and any error occurred in the printer, the corresponding LED(s) 0-3 or “ERR_LED”, would lit up the corresponding additional or second or multiple key(s) would lit up to display the printer’s status related to the event of the printer]. 
               
             As to claim 9 [dependent from claim 4], Yamazaki teaches wherein the wireless communication interface is a wireless local area network interface [fig. 1, elements 5-6 & figs. 3-4, elements 15, 29 and figs. 12, 21; 0037-0038, 0063  Yamazaki teaches that the printer 2 detected the mobile device 3 in the communication range and attempt to establish the wireless communication using IrDA communication protocol which requires from both the printer 2 & the mobile device 3 to share with each other their network/identification information in order to establish the wireless communication].         

            As to claim 21 [independent], Yamazaki teaches an image processing system [fig. 1; 0036] including an image processing apparatus [fig. 1, element 2; 0036] and a mobile terminal [fig. 1, element 3; 0036], wherein the image processing apparatus comprises [fig. 1, element 2; 0036]: 
             a first wireless communication interface [fig. 3, element 15; 0039]; 
            an operable member indicating mobile terminal [fig. 1, elements 1, 3; 0036-0037] operable member indicating mobile terminal and operable by a user to facilitate establishing communication between the wireless communication interface and the mobile terminals [fig. 1, elements 1, 3 & fig. 12; 0036-0037 & 0062-0063 Yamazaki teaches that the when user pressed the button 22 or 44, the IrDA unit 15 start to communicate with at least the mobile device 3]; 
            a light emitting element [fig. 7a-c, elements “LEDs”; 0043], configured to emit light [fig. 7a-c, elements “LEDs” & fig. 16a-c; 0043, 0069  Yamazaki teaches that the light emitting elements (LEDs) and other functional buttons 22, 44 are located on same panel to emit light] and positioned about the operable member [fig. 5, steps 7-8 & figs. 6-7 and figs. 8-10; abstract, 0050, 0052-0054  Yamazaki teaches that the one of the controller 12-13, 15, 20  established the wireless communication with the mobile device 3 (see fig. 8, step 11 & para., 0052) and transmitted the error notification which occurred in the printer 2 during the printing job process to at least the mobile device 3, and in response to the error notification received by the mobile device 3, it (the mobile device 3) displays the error notification (see figs. 9-10)]; and
fig. 3, elements 12-13, 15, 20] configured to function as: 
              a unit configured to cause the light emitting element to emit light in response to occurrence of a predetermined event requiring a predetermined notification of the user [fig. 5, steps 4-6 & figs. 6-7; abstract,  0047-0049  Yamazaki teaches that the one of the controller detected the occurrence of the error in the printer 2 during the printing job process (i.e. the predetermined event), and cause the LED display 15 to display and illuminate LED for the user (blinking/turning on & off that particular LED with respect to the particular types of error, see figs. 6-7)] and to an operation to notify the user to establishing communication between the wireless communication interface and the mobile terminal [fig. 5, step 8 & fig. 12, steps 29-32; 0050, 0062-0063  Yamazaki teaches that the when one of the controller 12-13, 15, 20  detected and established the wireless communication with the at least mobile device 3 within the communication, it is inherently notifying the user of the at least mobile device 3 that the communication has been established and the event/error information would be transmitted to the at least mobile device 3];
              a unit configured to transmit, to the mobile terminal, data, in a state that the communication between the wireless communication interface and the mobile terminal has been established [fig. 5, steps 7-8 & figs. 6-7 and figs. 8-10; abstract, 0050, 0052-0054  Yamazaki teaches that the one of the controller 12-13, 15, 20  established the wireless communication with  at least the mobile device 3 (see fig. 8, step 11 & para., 0052) and transmitted the error notification which occurred in the printer 2 during the printing job process to the mobile device 3, and in response to the error notification received by the mobile device 3, it (the mobile device 3) displays the error notification (see figs. 9-10)]; and
             a unit [fig. 3, element 15], from the mobile terminal, a notification, in a state that the communication between the wireless communication interface and the mobile terminal has been established [figs. 12-13, 21, steps 33 & 47 and fig. 13; 0063,0065  Yamazaki teaches that the printer 2 received the notification regarding the event occurred in the printer 2 from at least the mobile device 3 that the notification from the printer 2 has been received indicating the event occurred in the printer 2], and
            wherein the mobile terminal comprises [fig. 1, element 3; 0036]: 
             a second wireless communication interface [fig. 4, element 29; 0044]; and 
             a display configured to display information [fig. 4, element 25 & figs. 9-10; 0044, 0053-0055  Yamazaki teaches that the mobile device 3 displayed the error information with respect to the printer’s status on its display device 25]; 
             at least one second controller configured to function as [fig. 4, element 23; 0044]: 
             a unit configured to transmit a request for establishing the communication relation [0052, 0063-0064  Yamazaki teaches that the printer 2 and the mobile device 3 detected each other in the communication range and attempted to establish the wireless communication using IrDA communication protocol which requires from both the printer 2 & the mobile device 3 to share with each other their network/identification information in order to establish the wireless communication];  
fig. 4, element 25 & figs. 9-10; 0044, 0053-0055  Yamazaki teaches that the mobile device 3 displayed the error information correspond to the predetermined notification with respect to the printer’s status on its display device 25]; and 
              a unit configured to cause the display to display a screen to send the notification including the predetermined notification based on the data received from the image processing apparatus [figs. 10a-c, 12-13, 21, steps 33 & 47 and fig. 13; 0053, 0063,0065  Yamazaki teaches that the printer 2 received the notification regarding the event occurred in the printer 2 from at least the mobile device 3 that the notification from the printer 2 has been received indicating the event occurred in the printer 2].  

             As to claim 23 [dependent from claim 4], Yamazaki teaches an second additional light emitting element, associated with the other wireless communication interface, configured to emit light [figs. 6, 7a-c, “LEDs” & fig. 16c, elements 44, “LEDs”; abstract,  0047-0049  Yamazaki teaches that the one of the controller detected the occurrence of any types the error in the printer 2 (please refer fig. 6 for determining types of event/error) during the printing job process (i.e. the predetermined event), and cause the LED display 15 to display and illuminate the additional element such as various LEDs (i.e. LED(s) 0-3 or “ERR_LED”) shown in fig. 7a-c or 16a-c which is associated with the print job and any error occurred in the printer, the corresponding LED(s) 0-3 or “ERR_LED”, would lit up the corresponding additional or second or multiple key(s) would lit up to display the printer’s status related to the event of the printer], 
              wherein the at least one controller causes the second additional light emitting element to emit light, in a state that the predetermined event has occurred [figs. 6, 7a-c, “LEDs” & fig. 16c, elements 44, “LEDs”; abstract,  0047-0049  Yamazaki teaches that the one of the controller detected the occurrence of any types the error in the printer 2 (please refer fig. 6 for determining types of event/error) during the printing job process (i.e. the predetermined event), and cause the LED display 15 to display and illuminate the additional element such as various LEDs (i.e. LED(s) 0-3 or “ERR_LED”) shown in fig. 7a-c or 16a-c which is associated with the print job and any error occurred in the printer] and the communication relation between the wireless communication interface and the mobile terminal has not been established [figs. 6, 7a-c, “LEDs” & fig. 16c, elements 44, “LEDs”; abstract,  0046-0049  Yamazaki teaches that the one of the controller detected the occurrence of any types the error in the printer 2 (please refer fig. 6 for determining types of event/error) during the printing job process (i.e. the predetermined event), and cause the LED display 15 to display and illuminate the additional element such as various LEDs (i.e. LED(s) 0-3 or “ERR_LED”) shown in fig. 7a-c or 16a-c which is associated with the print job and any error occurred in the printer. However, when the error has occurred during the printing job process for the print data as explained in fig. 5, step 5 & para., 0046 from the computer 1, till then the communication relation between the printer 2 and the mobile device 3 have not been established]. 
 
              As to claim 24 [dependent from claim 1], Yamazaki teaches wherein the element is operable member is button labeled a word related to mobile terminals [figs. 9-10; 0053-0054  Yamazaki teaches that the mobile device 3 displayed the words for the user related to received error notification].  

             As to claim 25 [dependent from claim 1], Yamazaki teaches wherein the communication relation is a direct wireless communication relation between the wireless communication interface and the mobile terminal [fig. 1, elements 5-6 & figs. 3-4, elements 15, 29 and figs. 12, 21; 0037-0038, 0055, 0063  Yamazaki teaches that the printer 2 detected the mobile device 3 in the communication range and attempt to establish the direct wireless communication (see para., 0055) using IrDA communication protocol which requires from both the printer 2 & the mobile device 3 (see fig. 1, elements 5-6 & fig. 3, elements 15, 7, 3)].  

             As to claim 26 [dependent from claim 1], Yamazaki teaches is a display-less apparatus [0013  Yamazaki teaches that the printer 2 is without a display unit which normally includes touch screens. However, Yamazaki teaches that the printer 2 has only LEDs and the operations keys/buttons to instruct the printer 2 for executing functions].
  
Claim Rejections - 35 USC § 103
8.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.        Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, US Pub 2008/0240827 in view of Odaira et al. [hereafter Odaira], US Pub 2017/0272591.
            As to claim 11 [dependent from claim 4], Yamazaki doesn’t teach wherein the network information includes one or more of a service set identifier or an Internet Protocol address.
            Odaira teaches wherein the network information includes one or more of a service set identifier or an Internet Protocol address [0005   Odaira teaches the printer includes SSID and IP address].   
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Odaira teaching to transmit the network information includes one or more of a service set identifier or an IP address for establishing the wireless communication to modify Yamazaki teaching to determine whether an operation that is related to performing specific processing is carried out by a user, and provide a confirmation screen for confirming with the user whether to perform processing corresponding to the operation that is related to performing the specific processing when a detection unit detects an approach of a mobile device and further              

             As to claim 12 [dependent from claim 4], Odaira teaches wherein the at least one controller [fig. 1, element 201] performs authentication processing based on identification information acquired from the mobile terminal via the other wireless communication interface [fig. 1, element 201; 0034  Odaira teaches that the printer’s controller 201 perform the authentication process received from the mobile terminal 300]. 
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Odaira teaching to transmit the network information includes one or more of a service set identifier or an IP address for establishing the wireless communication to modify Yamazaki teaching to determine whether an operation that is related to performing specific processing is carried out by a user, and provide a confirmation screen for confirming with the user whether to perform processing corresponding to the operation that is related to performing the specific processing when a detection unit detects an approach of a mobile device and further determination that the operation that is related to performing the specific processing is carried out. The suggestion/motivation for doing so would have been benefitted to the user to provide a technique which effectively suppresses an                          As to claim 13 [dependent from claim 4], Odaira teaches wherein the other wireless interface is a near field communication interface [fig. 1, element 221; 0021  Odaira teaches that the NFC 221 is a wireless communication interface].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Odaira teaching to transmit the network information includes one or more of a service set identifier or an IP address for establishing the wireless communication to modify Yamazaki teaching to determine whether an operation that is related to performing specific processing is carried out by a user, and provide a confirmation screen for confirming with the user whether to perform processing corresponding to the operation that is related to performing the specific processing when a detection unit detects an approach of a mobile device and further determination that the operation that is related to performing the specific processing is carried out. The suggestion/motivation for doing so would have been benefitted to the user to provide a technique which effectively suppresses an erroneous operation by the user when the mobile device is brought close to the printer for near field wireless communication.             

10.        Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, US Pub 2008/0240827 in view of LeVier et al. [hereafter LeVier], US Pub 2010/0091321.
As to claim 22 [dependent from claim 1], Yamazaki teaches an image forming device configured to form an image on a sheet, wherein the at least one -5-Amendment for Application No.: 16/392,175 Attorney Docket: 10193319US01controller causes the image forming device to form a predetermined image on a sheet, in a case where the button has been pressed [fig. 5, step 4 “NO”; 0046  Yamazaki teaches that the printer 2 printed the received print data on the sheet upon receiving the print instruction from the user], 
            Yamazaki doesn’t teach wherein the predetermined image is an image including a two-dimensional barcode.  
            LeVier teaches wherein the predetermined image is an image including a two-dimensional barcode [fig. 1, elements 44/46; 0017  LeVier teaches that the image data includes barcode 46].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate LeVier teaching to form an image on a sheet including a two-dimensional barcode to modify Yamazaki teaching to prints photographs on the photo printer equipped with LED indicator and movable bins for identifying device is associated with each bin of the order sorter, and the LED indicators can be used to easily identify the parts of the larger print job that reside in multiple bins which conveys information to a user by operation of the order sorter. The suggestion/motivation for doing so would have been benefitted to the user to provide LED indicators clearly identify the specific print job among the print jobs that are presented in the order sorter. 
               
Response to Arguments
11.           Applicant’s arguments with respect to claims 1-9, 11-13, 20-26 have been considered but the arguments are not persuasive, because:
             On pages 8-10 of the REMARKS/ARGUMENTS, applicant argued that the applied art Yamazaki (US Pub 2008/0240827) failed to disclose or suggest the limitations “a unit configured to cause the light emitting element to emit light in response to occurrence of a predetermined ; and a receiving unit configured to receive a notification, from the mobile terminal, related to the predetermined events and the predetermined notification, upon establishing the communication between the wireless communication interface and the mobile terminal” either alone nor in combination. Applicant further on pages 6-10, explained the reasons that why applied art Yamazaki is not suggesting the above claim limitations and provides the reasons by making the comparison between Examiner applied art Yamazaki’s teaching with the applicant’s claimed invention of claims 1, 20-21. The applicant has further provided the various paragraphs from the Yamazaki’s teaching to show how Yamazaki has failed to provide support for the above claim limitations and asserted that based on the provided information, the applied art doesn't read on the above claim limitations.  
              In response to the applicant’s argument, examiner would respectfully disagree with the applicant’s argument, because first of all the examiner is not bound to import specification definition or information on to the claimed invention. The examiner viewed a unit configured to cause the light emitting element to emit light in response to occurrence of a predetermined ”, can be interpreted by Examiner that light has emitted when the event (can be error in the printer) has occurred and the mobile terminal is notified and the user is requested to establish communication with the printer.
          The applied art Yamazaki teaches or suggests reasonably in fig. 5, steps 4-6 & figs. 6-7 and abstract, 0047-0049  that the one of the controller detected the occurrence of the error in the printer 2 during the printing job process (i.e. the predetermined event), and cause the LED display 15 to display and illuminate LED for the user (blinking/turning on & off that particular LED with respect to the particular types of error, see figs. 6-7). Yamazaki further teaches or suggests reasonably in fig. 5, step 8 & fig. 12, steps 29-32 and paras., 0050, 0062-0063  that the when one of the controller 12-13, 15, 20  detected and established the wireless communication with the at least mobile device 3 within the communication, it is inherently notifying the user of the at least mobile device 3 that the communication has been established and the event/error information would be transmitted to the at least mobile device 3.
             Another claim limitations recited “a receiving unit configured to receive a notification, from the mobile terminal, related to the predetermined events and the predetermined notification, upon establishing the communication between the wireless communication interface and the mobile terminal”, can be interpreted by Examiner that the printer has received the notification from the mobile terminal related to the event occurred in the printer and notified to the mobile terminal, when the wireless communication is established. The applied art Yamazaki teaches or suggests reasonably in figs. 12-13, 21, steps 33 & 47 and paras., 0063, 0065  that the printer 2 received the notification regarding the event occurred in the printer 2 from at least the mobile device 3 which indicated that the mobile device 3 has received the notification from the printer 2 related to the event occurred in the printer 2.
          
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HARIS SABAH/Examiner, Art Unit 2674